
	

115 S2536 IS: Sunshine State Act
U.S. Senate
2018-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2536
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2018
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To make daylight savings time permanent for the State of Florida, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Sunshine State Act.
		2.Marking daylight savings time permanent for the State of Florida
 (a)In generalSection 1 of the Act of March 19, 1918, (commonly known as the Calder Act) (15 U.S.C. 261) is amended— (1)in subsection (a), in the second sentence, by inserting in subsection (c) of this section and;
 (2)by redesignating subsection (b) as subsection (c); and (3)by inserting after subsection (a) the following:
					
 (b)ExceptionThe standard time of the State of Florida shall be Coordinated Universal Time retarded by 4 hours.. (b)Conforming amendmentSection 3 of the Uniform Time Act of 1966 (15 U.S.C. 260a) is amended by adding at the end the following:
				
 (d)ExemptionThis section shall not apply to the State of Florida.. 